Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henssen et al. (WO 2010/089410) as evidenced by Kolmes (PG Pub. 2010/0050699).
Regarding claims 8-11, Henssen et al. teach a cut resistant fabric comprising protective yarns for providing cut resistance to the fabric. The protective yarns is a polyethene yarn is within the claimed range. The fabric also has first additional yarns for binding protective yarns together in the fabric with the first additional yarns being an uncoated elastane yarn with a thickness in the claimed range. Individual stitches formed from the protective yarns and first additional yarns with each stitch having the protective yarn and the first additional yarn. Henssen et al. are silent regarding the protective yarn and the second yarn being parallel. However, it would have been obvious to use the protective yarn and the first additional yarn in a core sheath arrangement and thus in parallel as PG Pub. 2010/0050699 teaches the fibers being in wrapped, twisted or parallel arrangements are equivalent alternatives as is known in the art. As set forth above, Henssen meets the limitations “…wherein the first additional yarns have a residual tension in the fabric, the residual tension being such that the first additional yarns are stretched to a length of 110% to 150% of the length of the additional yarn in an unstretched state, and a length of the fabric in a maximum stretch state of the fabric is 135% - 165% of length of the fabric in an unstretched state and a length of the fabric in a use state is stretched by 10% - 25% of a length of the fabric in the unstretched state”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Henssen et al. (WO 2010/089410).
Regarding claims 12 and 20, Henssen et al. is silent regarding the claimed cut and tear resistance according to EN388 standard. However, Henssen et al. teach such a similar fabric made of such similar materials with such similar properties, the claimed cut and tear resistance is considered inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claim 13, Henssen et al. teach a second tension on the first additional yarn, but is silent regarding what the exact tension is. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed stretch percentage in order to affect the final fabric properties. 
Regarding claim 14, Henssen et al. teach single jersey knits, but is silent regarding them being identical to each other. However, it would have been obvious to one of ordinary skill in the art to make the single jersey knits identical to each other in order to have consistency and arrive at the claimed invention. 
Regarding claim 15, the basis weight of the fabric is in the claimed range. 
Regarding claims 16-17,  Henssen et al. teach the protective yarn and first addition al yarn are interlocked, but is silent regarding the claimed heat treatment on a stenter frame. Although Henssen et al. does not disclose the heat treatment by stenter frame, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed heat treatment on a stenter frame and given that Henssen et al. meet the requirements of the claimed fabric, Henssen et al. clearly meet the requirements of present claims fabric
Further, heat setting is well known in the art, especially with elastane yarns and it would have been obvious to one of ordinary skill in the art to heat set the fabric in a stenter frame in order to affect fabric properties and arrive at the claimed length of the fabric after heat treatment and shrinkage. Moreover, “The Handbook of Techinical Textiles” which is incorporated in Henssen et al. teaches heat setting. 
Regarding claim 18, Henssen et al. are silent regarding the stitches per inch. However, it is well known in the art to vary the stitches per inch in order to affect fabric properties and it would have been obvious to one of ordinary skill in the art to arrive at the claimed stitches per inch in order to affect fabric properties. 
Regarding claim 19, the first additional yarn is 100% elastane. 
Response to Arguments
Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Applicant argues Henssen et al. does not teach the protective yarn and first additional yarn being in parallel. As set forth above, it would have been obvious to use the protective yarn and the first additional yarn in a core sheath arrangement and thus in parallel as PG Pub. 2010/0050699 teaches the fibers being in wrapped, twisted or parallel arrangements are equivalent alternatives as is known in the art. Therefore, the present claims are not in condition for allowance.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/ Examiner, Art Unit 1789